Citation Nr: 1741104	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-00 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea tarda.

2.  Entitlement to an evaluation in excess of 30 percent for ischemic heart disease prior to December 7, 2015, and a rating in excess of 60 percent from December 7, 2015.

3.  Entitlement to an evaluation in excess of 20 percent for residuals of a right clavicle fracture with loss of motion and gross deformity.

4.  Entitlement to an earlier effective date prior to December 30, 2009 for the award of service connection for posttraumatic stress disorder (PTSD) to include on the basis of clear and unmistakable error (CUE).

5.  Entitlement to a compensable evaluation for bilateral hearing loss.

6.  Entitlement to a compensable evaluation for surgical scar, anterior chest.

7.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to December 7, 2015.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a May 2017 Travel Board hearing.  A copy of the transcript has been associated with the claims file.  The record was held open for 60 days to allow time for the submission of additional evidence.  In June 2017, the Veteran's Agent requested that the record be held open for an additional 60 days.  The Agent sent his request to a VLJ other than the undersigned; therefore, as the undersigned VLJ was unaware of the request, no response was sent.  Regardless, the record was held for more than 120 days from the date of the Veteran's hearing in May 2017; therefore, allowing the additional requested time for evidence to be submitted.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for anxiety disorder NOS has been recharacterized above as service connection for an acquired psychiatric disorder to include anxiety disorder NOS and PTSD.


FINDINGS OF FACT

1.  At his Travel Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from Veteran that a withdrawal of his appeal as to the issues of entitlement to an earlier effective date prior to December 30, 2009 for the award of service connection for PTSD to include on the basis of CUE, service connection for porphyria cutanea tarda, and higher ratings for ischemic heart disease, residuals of a right clavicle fracture, bilateral hearing loss, and a surgical scar, was requested.

2.  Prior to July 26, 2017, the Veteran's psychiatric disorder is most appropriately characterized by occupational and social impairment with reduced reliability and productivity.

3.  From July 26, 2017, the Veteran's psychiatric disorder resulted in occupational and social impairment, with deficiencies in most areas, but not total occupational and social impairment.

4.  The weight of the evidence shows that the Veteran's service-connected disabilities did not prevent him from obtaining and maintaining substantially gainful employment prior to December 7, 2015.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of entitlement to an earlier effective date prior to December 30, 2009 for the award of service connection for PTSD to include on the basis of CUE, service connection for porphyria cutanea tarda, and higher ratings for ischemic heart disease, residuals of a right clavicle fracture, bilateral hearing loss, and a surgical scar have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  Prior to July 26, 2017, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.126, 4.130, Diagnostic Code 9413 (2016).

3.  From July 26, 2017, the criteria for a 70 percent rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.126, 4.130, Diagnostic Code 9413 (2016).

3.  The criteria for entitlement to a TDIU prior to December 7, 2015 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal as to the issues of entitlement to an earlier effective date prior to December 30, 2009 for the award of service connection for PTSD to include on the basis of CUE, service connection for porphyria cutanea tarda, and higher ratings for ischemic heart disease, residuals of a right clavicle fracture, bilateral hearing loss, and a surgical scar, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal over the issues of entitlement to an earlier effective date prior to December 30, 2009 for the award of service connection for PTSD to include on the basis of CUE, service connection for porphyria cutanea tarda, and higher ratings for ischemic heart disease, residuals of a right clavicle fracture, bilateral hearing loss, and a surgical scar and the appeal as to each is dismissed.

Ratings

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Psychiatric Disorder

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

The Veteran is seeking a higher than 50 percent evaluation for a psychiatric disorder.  The Veteran's psychiatric disorder has been currently evaluated as 50 percent disabling, effective April 11, 2013 under 38 C.F.R. § 4.120, Diagnostic 9413.  

Under Diagnostic Code 9413, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2016). 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (a) (2016).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  Here, for the Veteran to receive a 70 percent rating, the evidence must show his symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

In October 2009, the Veteran went to an initial VA psychiatric appointment.  He stated that he had not been to a doctor for 25 years prior to the appointment.  The Veteran has been married to his second wife for 12 years and had twin 11 year-old daughters and a 9 year-old son from his current marriage, and adult sons from his first marriage.  He reported falling off a roof and hurting his back, which forced him into retirement.  He reported his back pain as a 9.5/10.  He stated that he drank a gallon of whiskey a week.  Mental health symptoms included having chronic difficulty sleeping, nightmares, intrusive thoughts, irritability, and anger.  He had passive suicidal ideation.  His attire was appropriate, eye contact good, thoughts logical, and judgment good.  The VA psychiatrist diagnosed the Veteran with PTSD.

The Veteran attended VA PTSD group therapy sessions from November 2009 to September 2010.  He was discharged from the group for missing multiple sessions.

During the Veteran's April 2013 VA examination, the examiner completed a Disability Benefits Questionnaire (DBQ) for PTSD.  The examiner reviewed the Veteran's VA claims file.  The Veteran was diagnosed with anxiety disorder NOS.  The examiner noted that the Veteran had symptoms of difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, anxiety, disturbances of motivation or mood.  The Veteran described his marriage to his current wife as good.  He stated that he had a good relationship with both children from his first marriage and a very good relationship with his younger son.  He stated that he enjoyed hunting and fishing, but he did not do these activities much as he did not like being left alone.  He denied suicidal and homicidal ideation.  He denied hallucinatory experiences.  He reported having nightmares about once a month.  He stated that he slept about four hours a night.  He reported mild memory problems that were getting worse with age.  He described at least three different significant friendships and he stated that he regularly would communicate with them.  The examiner found that the Veteran's PTSD symptoms abated and that the diagnosis of anxiety disorder NOS could be considered the natural progression of the previous PTSD diagnosis.  The VA examiner found that the Veteran's diagnosis caused occupational or social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  The Veteran stated that the only reason he was not working was because of a back injury he sustained in 2000, which required surgery.

In December 2015, the Veteran was afforded a DBQ for mental disorders other than PTSD.  The examiner reviewed the Veteran's VA claims file.  The Veteran was diagnosed with anxiety disorder NOS.  The Veteran described his marriage as distant.  He reported that he was involved with, and close to, his children.  He reported that he was involved with his church, though he did not attend regularly.  He stated that he was a loner and that he only had three friends, which he talked to consistently.  He stayed at home most days mostly because he no longer drove.  He did not trust most people.  He stated that he attended therapy groups through the VA, but stopped going because the high rate of facilitator turnover.  He stated that his primary care physician was looking for an individual therapy provider.  The Veteran's wife stated that the Veteran had been anti-social and did not do well with crowds.  He would often check doors and windows to make sure they were locked.  The Veteran reported that he struggled to stay asleep.  He experienced nightmares.  He had suicidal thoughts, but not for years.  The Veteran was well groomed, appropriately dressed, and cooperative throughout the evaluation.  He was oriented in all spheres.  He maintained good eye contact.  His thoughts were linear and congruent, absent of delusions and hallucinations.  His mood was euthymic and his speech was normal.  The examiner noted that the Veteran had symptoms of anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner found that the Veteran did not have anxiety or suspiciousness that would make it difficult to work in a team environment.  The Veteran struggled to establish relationships, which would make it difficult to work in environments where reciprocal relationships are required.  The Veteran reported mild memory issues and attributed the onset to his stroke, yet it was impossible to know whether the anxiety that the Veteran experiences exacerbates his memory issues.  The VA examiner found that the Veteran's diagnosis caused occupational or social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  

VA treatment records from May 2016 and November 2016 indicated that the Veteran reported that his anxiety medication was effective and allowed for additional sleep.  The Veteran requested larger doses to aid in his sleep.

The Veteran testified at the May 2017 Board hearing that he was often afraid and nervous for no reason.  He had been easily angered about two times a week.  He stayed to himself.  He stated that he had been so depressed that he thought about suicide, but he did not act on his thought.  He did not drive because he was concerned that he may cross into oncoming traffic.  He stated that he was not suicidal.  He had trouble sleeping.  

In July 2017, the Veteran had a private psychological disability examination via video-teleconference.  The psychologist reviewed medical evidence from March 2013 to November 2015.  The Veteran was diagnosed with PTSD, stable.  His symptoms included anxiety, 3 to 4 nightmares a week, panic attacks, flashbacks of traumatic experiences, nervousness, excessive caution, sleep disturbance, sexual problems, feeling weak, headaches, irritability, forgetfulness, impatience, crying spells, sensitivity to noise, recurrent thoughts, and increased distractibility.  He reported that he did not graduate high school and was last employed in 1999, but was injured on the job and required back surgeries.  He lived with his wife and children.  His abstract thinking was intact, consciousness unimpaired, affect somewhat restricted, and speech was clear.  Attention and concentration were adequate.  He was oriented in person, time, and place, as well as dressed appropriately.  The psychologist found that there was evidence of visual hallucinations.  His thought process was normal.  No suicidal or homicidal thoughts or intentions were manifested.  His mood reflected significant tension and anxiety.  The psychologist opined that the Veteran's psychological disability was at least as likely as not to have originated during his time in the military.  He further opined that his current service-connected disability rating of 50 percent was an under-estimate of his disability.   The psychologist assessed that the Veteran had a moderate-to-marked psychological/psychiatric disability.  The psychologist stated that the Veteran's present level of functioning and present emotional state, that employment would likely result in acute deterioration in psychological functioning.

In August 2017, the Veteran was afforded a private psychiatric/psychological impairment questionnaire examination.  The Veteran was diagnosed with PTSD.  He was noted to have persistent irrational fears, deficiencies in mood, difficulty in adapting to stressful circumstances, unprovoked irritability, depression, inability to maintain and establish relationships, and intrusive recollections of a traumatic experience.  The psychologist found that his symptoms began in 1990.  The psychologist opined that the Veteran would not be capable of performing full-time competitive work based on his psychological symptoms.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the July 26, 2017 private psychological disability examination report indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with a 70 percent, but not a 100 percent rating.  In other words, the symptoms during this period, as described in the factual background above, do not manifest in the frequency, severity, or duration consistent with the symptoms identified in the next higher evaluation, which requires total occupational and social impairment.  

The evidence reflects that from July 26, 2017,  the Veteran's symptoms due to his service-connected psychiatric disorder include anxiety, suspiciousness, hypervigilance, irritability or outbursts of anger, chronic sleep impairment, weekly nightmares, impairment of short and long term memory, panic attacks, nervousness, impatience, increased distractibility, difficulty in adapting to stressful circumstances, visual hallucinations, and disturbances of motivation or mood.  The July 2017 psychologist found that the Veteran was not noted to be a danger to himself or others, although he had suicidal thoughts in the past.  The Veteran exhibited some symptoms which are more compatible with a 70 percent rating, such as having visual hallucinations, unprovoked hostility and irritability, and his difficulty in adapting to stressful circumstances.  These symptoms are not contemplated within a 50 percent rating and indicate a more severe disability picture.  Nonetheless, the Veteran did not meet any of the criteria for a 100 percent rating.  He was maintaining relationships with his wife and five children.  Also, his thought processes were normal, his attention and concentration were adequate, and he was oriented in person, time, and place, as well able to maintain his personal hygiene.

The Board finds that prior to July 26, 2017, the Veteran's service-connected psychiatric disorder did not warrant a higher 70 percent evaluation.  In other words, the symptoms prior to July 26, 2017, as described in the factual background above, do not manifest in the frequency, severity, or duration consistent with the symptoms identified in the next higher evaluation, which requires deficiencies in most areas.  

The evidence reflects that prior to July 26, 2017, the Veteran's symptoms due to his service-connected psychiatric disorder included anxiety, suspiciousness, hypervigilance, irritability or outbursts of anger, chronic sleep impairment, impairment of short and long term memory, disturbances of motivation or mood, and suicidal ideation.  The Veteran has not worked since incurring a non-service-connected back injury in 2000, which required surgery.  He has maintained a successful long-term marriage as well as effective social relationships with his five children and at least three friends.  The December 2015 VA examiner found that the Veteran did not have anxiety or suspiciousness that would make it difficult to work in a team environment.  As for the effect of the Veteran's symptoms on judgment, thinking, or mood, the Veteran was consistently described as well dressed, neatly groomed, and cooperative.  The Veteran's mood and affect was generally normal.  He was consistently alert and oriented.  He had no episodes of violence.  His thoughts were linear and congruent, absent of delusions and hallucinations.  

The Board recognizes that the Veteran had significant mental health symptoms for which he has received regular psychiatric treatment and taken continuous medication.  Nevertheless, those symptoms were mostly related to his sleep problems, which had become reportedly manageable.  The Veteran stated at the May 2017 Board hearing that he was depressed to the point of thinking about suicide; however, he stated that he was not suicidal.  Further, the Veteran reported at his December 2015 VA examination that he had suicidal thoughts, but not for years.  The Veteran attributed his memory problems to his non-service-connected stroke, yet the December 2015 VA examiner opined that it was impossible to know whether the anxiety that the Veteran experiences exacerbates his memory issues.  Nevertheless, the Veteran's VA examiners found that his occupational and social impairment was more consistent with no higher than a 10 percent evaluation.  Indeed, the clinical evidence prior to July 26, 2017 appears to support that the Veteran's symptoms were no more than mild.  So while the Veteran clearly has a diminished level of functioning, the overall objective findings do not support a higher than 50 percent evaluation prior to July 26, 2017.  As a result, a higher 70 percent evaluation is not warranted prior to July 26, 2017.

The Board is aware that the symptoms listed under the particular percentage evaluations are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant higher ratings.  See Mauerhan, 16 Vet. App. at 436 (2002).  In this case, based on the above, the Board has afforded all reasonable doubt in finding that the Veteran did not exhibit symptoms more nearly indicative of higher levels, in excess of 50 percent prior to July 26, 2017, and the evidence supports a 70 percent rating for PTSD from July 26, 2017, but a preponderance of the evidence is against a rating in excess of 100 percent.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 50 percent rating prior to July 26, 2017, and a 70 percent rating from July 26, 2017

Extraschedular Consideration

The Board has considered whether the Veteran's psychiatric disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected psychiatric disorder is manifested by anxiety, suspiciousness, hypervigilance, irritability or outbursts of anger, chronic sleep impairment, weekly nightmares, impairment of short and long term memory, panic attacks, nervousness, impatience, increased distractibility, disturbances of motivation or mood, and suicidal ideation.  The rating schedule takes into account various mental health symptoms and their resulting functional impairment and provides for higher evaluations for symptoms of increased frequency, severity and duration than is currently assigned.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321 (b)(1).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disabilities were outside the governing norm.

TDIU Prior to December 7, 2015

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a).  VA interprets the schedular requirements in 38 C.F.R. 4.16 (a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h. 

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16 (b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other Veterans having the same compensation rating.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis for the portion of the appeal period where his combined rating did not meet the schedular criteria if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16 (b).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background. See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Rather, the regulation requires that, in cases of Veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16 (a) (2015), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16 (b) (2015).

The relevant appeal period has been limited to the period prior to December 7, 2015, since the Veteran has been awarded a TDIU effective from December 7, 2015.  Thus, entitlement to a TDIU from December 7, 2015 is moot.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).

The Veteran contended at his May 2017 hearing that his anxiety disorder NOS, previously diagnosed as PTSD from December 30, 2009 to April 11, 2013, prevented him from working.  The Veteran's representative asserted that an earlier effective date, dating back to December 2009, the date the Veteran was service-connected for PTSD, should be granted for the award of a TDIU.

From December 30, 2009 to September 27, 2011, the Veteran had a combined evaluation of 60 percent: PTSD as 50 percent disabling; residuals of a right clavicle fracture with loss of motion and gross deformity as 20 percent disabling; tinnitus as 10 percent disabling; and, bilateral hearing loss at a noncompensable rating.  At a 60 percent combined evaluation, the Veteran's service-connected disabilities do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation during this period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have not been satisfied.

From September 27, 2011 to December 1, 2011, the Veteran had a combined evaluation of 100 percent: ischemic heart disease as 100 percent disabling; PTSD as 50 percent disabling; residuals of a right clavicle fracture with loss of motion and gross deformity as 20 percent disabling; tinnitus as 10 percent disabling; bilateral hearing loss at a noncompensable rating; and, surgical scar, anterior chest at a noncompensable rating.  Since the Veteran had a total schedular rating from September 27, 2011 to December 1, 2011, entitlement to a TDIU from September 27, 2011 to December 1, 2011 is moot.  See Bradley, 22 Vet. App. at 294 (2008).

From December 1, 2011 to December 7, 2015, the Veteran had a combined evaluation of 80 percent: ischemic heart disease as 30 percent disabling; PTSD, and later anxiety NOS from April 11, 2013, as 50 percent disabling; residuals of a right clavicle fracture with loss of motion and gross deformity as 20 percent disabling; tinnitus as 10 percent disabling; bilateral hearing loss at a noncompensable rating; and, surgical scar, anterior chest at a noncompensable rating.  At an 80 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

Although, from December 30, 2009 to September 27, 2011, the Veteran did not meet the schedular criteria for a TDIU, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b). The rating board did not refer this case for extraschedular consideration.

In this case, and for the reasons set forth below, the Board concludes that the evidence of record does not indicate that referral is warranted to the Director of the Compensation Service under the provisions of 38 C.F.R. § 4.16 (b). 

In October 2014, the Veteran submitted an application for increased compensation based on unemployability.  He indicated that worked as a roofer from 1980 to 2000 for a public school.  He contended that the following service-connected disabilities prevented him from following substantially gainful employment: PTSD, open heart surgery, stroke, and a right shoulder disability.  He indicated that he left his employment as a roofer because of his service-connected disabilities and that he had not tried to find employment since his last job as a roofer.  He received retirement benefits.  The Veteran indicated that his highest level of education was completion of the eighth grade.

In March and April 2017, the public school that the Veteran worked for submitted information.  The Veteran's employer indicated that he worked as a roofer from 1980 to 2000.  The employer stated that the Veteran resigned.  The Veteran had been collecting retirement benefits since March 2002 and they will continue until his death.

The Veteran stated on multiple occasions that he stopped working as a roofer in 2000 after he fell off a roof.  During a July 2010 VA mental health appointment, the Veteran stated that stopped working after falling off a roof in 2000, which required multiple back surgeries.  He stated that a metal rod was inserted into his back and he was able to retire on disability after this event.  During a general health VA appointment in August 2009, the Veteran complained of back pain.  An image study revealed multiple pedicle screws at the L4, L5, and S1 vertebral segments.  

The Veteran did not indicate that his nonservice-connected back impairment was the reason for his unemployability.  Instead he indicated PTSD, open heart surgery, stroke, and a right shoulder disability as the reasons of his unemployability.  Of note, the Veteran has never been service-connected for residuals of a stroke.  The Veteran was diagnosed with ischemic heart disease in August 2011 and underwent coronary bypass surgery in the same month.  In July 2011, the Veteran had a diagnostic exercise test in which the Veteran denied experiencing dyspnea, fatigue, angina, dizziness, or syncope.  There was no evidence of cardiac hypertrophy or distillation.  In November 2011, the Veteran had an echocardiogram and it revealed normal systolic function.  During a November 2011 VA DBQ for the Veteran's service-connected ischemic heart disease, the VA examiner opined that ischemic heart disease did not impact the Veteran's ability to work.  In April 2013, images of the Veteran's right shoulder revealed a healed fracture of the right clavicle.  Mild degenerative changes were present in the acromioclavicular.  The VA physician opined that the Veteran would be able to work, but restricted from lifting over 20 pounds.  Both the April 2013 and December 2015 VA examiners found that the Veteran's mental disorder caused occupational or social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  Also, the December 2015 VA examiner found that the Veteran did not have anxiety or suspiciousness that would make it difficult to work in a team environment.  Further, the Veteran stated during his April 2013 VA examination that the only reason he was not working was because of a back injury he sustained in 2000.  

From December 30, 2009 to September 27, 2011, the Board finds that the evidence of record does not reveal factors outside the norm resulting in unemployability.  During this appeal period, the Veteran has not shown that his current service-connected disabilities significantly hampered his ability to secure employment.  Notably, during his July 2010 VA mental health appointment, the Veteran stated that he stopped working as a roofer in 2000 after he fell off a roof.  VA imaging studies revealed multiple pedicle screws along the Veteran's vertebrae.  The available clinical evidence during this appeal period does not support finding that the Veteran's service-connected disabilities caused a significantly diminished level of functioning.  The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Therefore, as the Veteran has not provided any competent and credible evidence that his service-connected psychiatric disorder, or other service-connected disabilities, prevent him from securing or following any substantially gainful employment, from December 30, 2009 to September 27, 2011, the Board finds that referral for extraschedular consideration is not appropriate, and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16 (b).

In addition, the Board finds that for the period from December 1, 2011 to December 7, 2015, the most probative evidence demonstrates that a TDIU is not warranted.  During this appeal period, the Veteran has not shown that his current service-connected disabilities prevented him from securing employment.  Notably, according to findings made at his April 2013 and December 2015 VA examinations, the Veteran's psychiatric disorder caused a decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  Statements made about his retiring from his position as a roofer all stemmed from his nonservice-connected back injury.  The available clinical evidence during this appeal period does not support finding that the Veteran's service-connected disabilities caused a significantly diminished level of functioning.  The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Therefore, as the Veteran has not provided any competent and credible evidence that his service-connected psychiatric disorder, or other service-connected disabilities, prevent him from securing or following any substantially gainful employment, from December 1, 2011 to December 7, 2015.  Overall, based on the objective findings of the Veteran's level of functional impairment due to his service-connected disabilities, the Veteran might require certain work limitations, but the evidence does not show that solely, by virtue of his service-connected disabilities, that the Veteran is precluded from securing or following substantially gainful employment.  Thus, the Board concludes that from December 1, 2011 to December 7, 2015, a schedular TDIU is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).











							(Continued on the next page)

ORDER

Entitlement to service connection for porphyria cutanea tarda is dismissed.

Entitlement to an evaluation in excess of 30 percent for ischemic heart disease prior to December 7, 2015, and to a rating in excess of 60 percent from December 7, 2015 is dismissed.

Entitlement to an evaluation in excess of 20 percent for residuals of a right clavicle fracture with loss of motion and gross deformity is dismissed.

Entitlement to an earlier effective date prior to December 30, 2009 for the award of service connection for PTSD to include on the basis of CUE is dismissed.

Entitlement to a compensable evaluation for bilateral hearing loss is dismissed.

Entitlement to a compensable evaluation for surgical scar, anterior chest is dismissed.

Prior to July 26, 2017, entitlement to an evaluation in excess of 50 percent for PTSD is denied.

From July 26, 2017, entitlement to a 70 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU prior to December 7, 2015 is denied.





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


